DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9-11, 14, 17, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “reducing the grinding wheel in a cut-in speed with a rise in the grinding load in contrast with a predetermined cut-in grinding load threshold.” It is unclear what is meant by “in contrast with a predetermined cut-in grinding load threshold.” What is being contrasted? How can a speed reduction be “in contrast with” a load threshold? As best understood by examiner, the claimed invention involves reducing or increasing the cut-in speed upon reaching a corresponding load threshold. It is unclear how this speed change is “in contrast with” the load threshold. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claim 2 recites “reducing the grinding wheel cut-in speed with a rise in the grinding load in contrast with a predetermined cut-in grinding load threshold” and further recites “increasing the grinding wheel cut-in speed with a fall in the grinding load in contrast with a predetermined cut-in grinding load threshold,” which is unclear for substantially the same reasons as described in the rejection of claim 1 above. 
Claim 24 recites “the grinding wheel is reduced or increased in cut-in speed with a rise or fall in the grinding load in contrast with a predetermined cut-in grinding load threshold,” which is unclear for substantially the same reasons as described in the rejections of claims 1 and 2 above.
Further regarding claim 1, the claim recites “a maximum value among the cut-in grinding load thresholds” in lines 7-8. There is only antecedent basis for a single cut-in grinding load threshold in the claim, making it unclear if a plurality of “cut-in grinding load thresholds” are necessary to meet the claim. For the purposes of this examination, this claim will be read as requiring multiple cut-in grinding load thresholds, as this appears to be applicant’s intent. 
Further regarding claim 2, the claim recites “a predetermined cut-in grinding load threshold” in line 7. There is already antecedent basis for “a predetermined cut-in grinding load threshold” in line 5, making it unclear if these are separate load thresholds. For the purposes of this examination, these will be interpreted as separate grinding load thresholds.
Claims 3, 6, 9-11, 14, 17, and 19 are rejected as indefinite due to their dependency upon rejected claims 1 and 2.
Further regarding claims 3 and 11, each of these claims recites “a plurality of respective load thresholds of the grinding load” in line 4, and further recites “a predetermined load threshold” in the last lines. However, claims 1 and 2 recite “a predetermined cut-in grinding load threshold,” making it unclear if the cut-in grinding load threshold of claims 1 and 2 is one of the “plurality of respective load thresholds” of claims 3 and 11. This is further confused by the recitation of “a predetermined load threshold” in claims 3 and 11. It appears that each of these claimed thresholds refers to one or more of the thresholds L1, L2 and L3 in applicant’s specification. However, the inconsistency in claim terminology makes it difficult to determine the desired scope of the claims and the number of thresholds present in the claims. For the purposes of this examination, these claims will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claims 9 and 17 are rejected as indefinite due to their dependency upon rejected claims 3 and 11. 
Claims 6, 9, 10, 14, 17, and 19 each recite “a load threshold of a predetermined cut-in speed.” However, claims 1 and 2 recite “a predetermined cut-in grinding load threshold,” making it unclear if these are the same or different thresholds. Similar to claims 3 and 11 described above, “a load threshold of a predetermined cut-in speed” appears to be another claim term referring to one of the thresholds L1, L2 and L3 in applicant’s specification. The inconsistency in claim terminology makes it difficult to determine the desired scope of the claims and the number of thresholds present in the claims. For the purposes of this examination, these claims will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claim 10 is dependent upon claim 4 which has been canceled, making it unclear what the desired dependency and scope of this claim is. Except for its dependency, claim 10 is identical to claims 6 and 9 and making it dependent upon claim 1 or claim 3 would make it a duplicate of one of these claims. For the purposes of this examination, claim 10 will be addressed in the same rejection as claims 6 and 9 below. For clarity, claim 10 should be canceled or amended to provide clear dependency and a scope which is distinct from the other claims.
Claim 19 is dependent upon claim 13 which has been canceled, making claim 19 unclear for substantially the same reasons as claim 10 described above. 
Regarding claim 24, the claim recites “a predetermined cut-in grinding load threshold” in lines 20-21. However, the claim already has antecedent basis for “a plurality of cut-in grinding load thresholds” in line 6. This makes it unclear if the “predetermined” threshold is an additional threshold or one of the “plurality” of thresholds. For the purposes of this examination, the predetermined threshold will be read as being one of the plurality of previously defined thresholds.
Further regarding claim 24, the claim recites the controller “performs the cut-in grinding and the return grinding repeatedly in a later stage of grinding the workpiece” in lines 14-15 and later recites “the cut-in grinding and the return grinding are repeated in a later stage of grinding the workpiece” in the last two lines. It is unclear if these are different functions or repetitions of the same claim limitation. For the purposes of this examination, these limitations will be read as reciting the same limitation rather than defining different later stage grinding repetitions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP 2002-028860, previously cited), Rukavina et al (US 4478009).
Regarding claim 1, Mori teaches a surface grinding method for a workpiece, the method comprising cut-in grinding a workpiece with a grinding wheel (2) by moving the grinding wheel in a cutting-in direction while keeping the grinding wheel in contact with the workpiece, monitoring a grinding load (load P), reducing the grinding wheel in a cut-in speed with a rise in the grinding load ([0035]; grinding wheel is fed to contact workpiece and speed is decreased when monitored load increases) in contrast with a predetermined cut-in grinding load threshold during the cut-in grinding (as best understood (see 112b rejection above), the thresholds at A, B, and C as shown in fig 2 of Mori teach predetermined cut-in grinding load thresholds which indicate desired speeds V which reduce “in contrast with” an increase with load), setting a high grinding load threshold at a time of grinding that is higher than a maximum cut-in grinding load threshold being a maximum value among the cut-in grinding load thresholds at a time of the cut-in grinding (fig 2; high grinding load threshold D is higher than maximum cut-in threshold C), wherein when the grinding load exceeds the high load threshold during the cut-in grinding, the grinding wheel performs a stationary grinding of the workpiece while keeping the grinding wheel in contact with the workpiece (V=0; step s9), and the cut-in grinding and the stationary grinding are repeated in a later stage of grinding the workpiece ([0039]; indicated by the looping of the control program as depicted in fig 3). Mori does not teach the high grinding load threshold being a return grinding load threshold corresponding to moving the grinding wheel in a reverse direction to perform return grinding of the workpiece (Mori makes the grinding wheel stationary rather than reversing direction). Rukavina teaches a surface grinding method including setting a returning load threshold at a time of grinding (col 2, lines 1-11; returning load threshold is where it is determined the load signal is significantly above desired level), wherein when the grinding load exceeds the returning load threshold during the cut-in grinding, the grinding wheel performs a return grinding of the workpiece by moving at a predetermined return speed corresponding to the returning load threshold in a direction reverse to the cutting in direction (col 2, lines 56-65; motor moves away from workpiece based on detected load exceeding the desired level) while keeping the grinding wheel in contact with the workpiece (col 2, lines 56-65; load is maintained near the desired level, indicating contact with the workpiece), and the cut-in grinding and the return grinding are repeated in a later stage of grinding the workpiece (col 3, lines 1-11; later “steps” include further measuring and response to the measurement which will include repeatedly cutting in and returning based on the measured load). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to repeatedly return the grinding wheel of Mori when exceeding a returning load threshold in order to automatically maintain the load at a desired level, allowing increased operating precision as taught by Rukavina (col 1, lines 27-32; col 2, lines 1-11).
Regarding claim 2, Mori teaches a surface grinding method for a workpiece, the method comprising cut-in grinding a workpiece with a grinding wheel (2) by moving the grinding wheel in a cutting-in direction while keeping the grinding wheel in contact with the workpiece, monitoring a grinding load (load P), reducing the grinding wheel in a cut-in speed with a rise in the grinding load ([0035]; grinding wheel is fed to contact workpiece and speed is decreased when monitored load increases) in contrast with a predetermined cut-in grinding load threshold during the cut-in grinding (as best understood (see 112b rejection above), the thresholds at A, B, and C as shown in fig 2 of Mori teach predetermined cut-in grinding load thresholds which indicate desired speeds V which reduce “in contrast with” an increase with load), and increasing the grinding wheel in a cut-in speed with a fall in the grinding load ([0035]; grinding wheel is fed to contact workpiece and speed is decreased when monitored load increases) in contrast with a predetermined cut-in grinding load threshold during the cut-in grinding (as best understood (see 112b rejection above), the thresholds at A, B, and C as shown in fig 2 of Mori teach predetermined cut-in grinding load thresholds which indicate desired speeds V which increase “in contrast with” a fall in load), setting a high grinding load threshold at a time of grinding that is higher than a maximum cut-in grinding load threshold at a time of the cut-in grinding (fig 2; high grinding load threshold D is higher than maximum cut-in threshold C), wherein when the grinding load exceeds the high load threshold during the cut-in grinding, the grinding wheel performs a stationary grinding of the workpiece while keeping the grinding wheel in contact with the workpiece (V=0; step s9), and the cut-in grinding and the stationary grinding are repeated in a later stage of grinding the workpiece ([0039]; indicated by the looping of the control program as depicted in fig 3). Mori does not teach the high grinding load threshold being a return grinding load threshold corresponding to moving the grinding wheel in a reverse direction to perform return grinding of the workpiece (Mori makes the grinding wheel stationary rather than reversing direction). Rukavina teaches a surface grinding method including setting a returning load threshold at a time of grinding (col 2, lines 1-11; returning load threshold is where it is determined the load signal is significantly above desired level), wherein when the grinding load exceeds the returning load threshold during the cut-in grinding, the grinding wheel performs a return grinding of the workpiece by moving at a predetermined return speed corresponding to the returning load threshold in a direction reverse to the cutting in direction (col 2, lines 56-65; motor moves away from workpiece based on detected load exceeding the desired level) while keeping the grinding wheel in contact with the workpiece (col 2, lines 56-65; load is maintained near the desired level, indicating contact with the workpiece), and the cut-in grinding and the return grinding are repeated in a later stage of grinding the workpiece (col 3, lines 1-11; later “steps” include further measuring and response to the measurement which will include repeatedly cutting in and returning based on the measured load). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to repeatedly return the grinding wheel of Mori when exceeding a returning load threshold in order to automatically maintain the load at a desired level, allowing increased operating precision as taught by Rukavina (col 1, lines 27-32; col 2, lines 1-11).
Regarding claims 3 and 11, Mori, as modified, teaches all the elements of claims 1 and 2 as described above. Mori further teaches having set respective cut-in speeds (VH1-VH3) with which the grinding wheel has a slower cut-in speed at a larger grinding load, in a manner corresponding to a plurality of respective load thresholds (A, B, C; fig 2) of the grinding load, and after starting grinding at a predetermined speed, decelerating or accelerating the grinding wheel to a corresponding cut-in speed every time the grinding load rises or falls to a predetermined load threshold (predetermined thresholds define the desired speed where larger load corresponds to slower speed [0023], [0037]; fig 2).
Regarding claim 24, Mori teaches a surface grinder which in-feed grinds a workpiece by a grinding wheel comprising a grinding load measuring unit (8) that measures a grinding load of the grinding wheel during grinding ([0021]), a speed setting unit (6; [0021]) in which a plurality of grinding wheel cut-in speeds (VH1-VH3) are set corresponding to a plurality of load thresholds (A, B, C; [0023]), at a time of cut-in grinding performed by moving the grinding wheel in a direction to the cutting-in direction while keeping the grinding wheel in contact with the workpiece ([0035]) and a stationary speed (V=0) corresponding to high grinding load threshold (D) performed by keeping the grinding wheel stationary while keeping the grinding wheel in contact with the workpiece (V=0; step s9) when the grinding load exceeds the high load threshold during the cut-in grinding are set ([0039]); and a controller (7) that controls the cut-in grinding and the stationary grinding while comparing the grinding load during grinding with one of the plurality of load thresholds and performs the cut-in and stationary grinding repeatedly in a later stage of grinding the workpiece ([0039]; indicated by the looping of the control program as depicted in fig 3) wherein the return grinding load threshold is higher than a maximum cut-in grinding load threshold being a maximum value among the cut-in grinding load thresholds (fig 2; D is higher than C), wherein the controller controls accelerating or decelerating the grinding wheel cut-in speed on the basis of wheel cut-in speed so that the grinding wheel is reduced or increased in cut-in speed with a rise or fall in the grinding load ([0021-0022]) in contrast with a predetermined cut-in grinding load threshold during the cut-in grinding (as best understood (see 112b rejection above), the thresholds at A, B, and C as shown in fig 2 of Mori teach predetermined cut-in grinding load thresholds which indicate desired speeds V which reduce “in contrast with” an increase with load), performs the stationary grinding of the workpiece, and when the grinding load exceeds the high load threshold during the cut-in grinding, the cut-in grinding and the stationary grinding are repeated in a later stage of grinding the workpiece ([0039]; indicated by the looping of the control program as depicted in fig 3). Mori does not teach the high grinding load threshold being a return grinding load threshold or the controller reversing the grinding wheel when the grinding load exceeds a return grinding load threshold (Mori makes the grinding wheel stationary rather than reversing direction). Rukavina teaches a surface grinder which sets a return grinding load threshold at a time of grinding (col 2, lines 1-11; return grinding load threshold is where it is determined the load signal is significantly above desired level), wherein when the grinding load exceeds the return grinding load threshold during the cut-in grinding, the grinding wheel performs a return grinding of the workpiece by moving at a return speed in a direction reverse to the cutting in direction (col 2, lines 56-65; motor moves away from workpiece based on detected load exceeding the desired level) while keeping the grinding wheel in contact with the workpiece (col 2, lines 56-65; load is maintained near the desired level, indicating contact with the workpiece), and the cut-in grinding and the return grinding are repeated in a later stage of grinding the workpiece (col 3, lines 1-11; later “steps” include further measuring and response to the measurement which will include repeatedly cutting in and returning based on the measured load). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to configure the controller of Mori to repeatedly return the grinding wheel when exceeding a return grinding load threshold in order to automatically maintain the load at a desired level, allowing increased operating precision as taught by Rukavina (col 1, lines 27-32; col 2, lines 1-11).
Claims 6, 9, 10, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Rukavina as applied to claims 1-3 and 11 above, and further in view of Lambert, Jr et al (US 5044125, previously cited).
Regarding claims 6, 9, 10 14, 17 and 19, Mori teaches all the elements of claims 1-3 and 11 above. Mori does not teach causing the grinding wheel to cut-in at a limit cut-in speed slower than the predetermined cut-in speed or not making the cut-in speed faster than the limit cut-in speed when the grinding load exceeds a threshold for implementing a speed limit, even if the grinding load thereafter falls to the predetermined cut-in grinding load threshold of a predetermined cut-in speed. Lambert teaches a surface grinding method wherein the cut-in speed is not made faster than a limit cut-in speed when the grinding load exceeds a threshold for implementing a speed limit (“normal force limit value”), even if the grinding load thereafter falls to a load threshold of a predetermined cut-in speed (col 14, lines 5-19; the cut-in is stopped upon reaching the threshold, thereby not making the cut-in speed faster than any limit cut-in speed). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the claimed load threshold for implementation of a speed limit and limiting the cut-in speed of the wheel of Mori as claimed in order to determine if there is a problem with the machine for safety purposes as taught by Lambert (col 14, lines 5-19).
Response to Arguments
Applicant's arguments filed 14 Jun 2022 have been fully considered but they are not persuasive. Applicant argues that the claim amendments overcome the previous 112b rejections. However, several rejections under 112b remain as fully discussed in the rejection above. 
Applicant’s arguments and claim amendments have helped to distinguish the differences between the claimed maximum cut-in grinding load threshold (L3 in applicant’s specification) from the claimed return grinding load threshold (L4). However, contrary to applicant’s arguments, Mori and Rukavina render these limitations obvious. Specifically, Mori teaches the cut-in grinding load thresholds (A, B, C) and the threshold (D) exceeding the maximum cut-in grinding load threshold (fig 2). Mori differs from the claimed invention by setting the speed to zero when exceeding the threshold D rather than reversing direction, as claimed. However, the reversal of direction is rendered obvious by Rukavina, which reverses direction upon exceeding a certain load, allowing the desired load to be maintained, which increases grinding precision (col 1, lines 27-32; col 2, lines 1-11). Therefore, claims 1, 2, 24, and their dependents are obvious in view of the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723